680 F.3d 1193 (2012)
NATIONAL MEAT ASSOCIATION, Plaintiff-Appellee, and
American Meat Institute, Plaintiff-Intervenor,
v.
Kamala D. HARRIS, in her official capacity as Attorney General of California; Edmund G. Brown Jr., in his official capacity as Governor of California; State of California, Defendants-Appellants, *1194 and
The Humane Society of the United States; Farm Sanctuary, Inc.; Humane Farming Association; Animal Legal Defense Fund, Defendant-Intervenors.
National Meat Association, Plaintiff-Appellee, and
American Meat Institute, Plaintiff-Intervenor,
v.
Kamala D. Harris, in her official capacity as Attorney General of California; Edmund G. Brown Jr., in his official capacity as Governor of California; State of California, Defendants, and
The Humane Society of the United States; Farm Sanctuary, Inc.; Humane Farming Association; Animal Legal Defense Fund, Defendants-Intervenors-Appellants.
Nos. 09-15483, 09-15486.
United States Court of Appeals, Ninth Circuit.
June 8, 2012.
Zachary Bulthuis, Kent J. Schmidt, Dorsey & Whitney LLP, Irvine, CA, Timothy J. Droske, Heather M. McCann, Esquire, Steven J. Wells, Esquire, Dorsey & Whitney, LLP, Minneapolis, MN, for Plaintiff-Appellee.
Susan K. Smith, Office of the California Attorney General, Los Angeles, CA, Bruce A. Wagman, Schiff Hardin LLP, San Francisco, CA, Peter Alfred Brandt, HSUS APL, Washington, DC, for Defendant-Appellant.
Before: ALEX KOZINSKI, Chief Judge, STEPHEN REINHARDT and BARRY G. SILVERMAN, Circuit Judges.

ORDER
In light of the United States Supreme Court's decision in National Meat Ass'n v. Harris, ___ U.S. ___, 132 S.Ct. 965, 181 L.Ed.2d 950 (2012), we vacate our prior opinion in National Meat Ass'n v. Brown, 599 F.3d 1093 (9th Cir.2010), and affirm the judgment of the district court.
The mandate shall issue forthwith. See Fed. R.App. P. 41(b).